DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 10/29/21, the following is a final office action. Claims 1-20 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.

In addition, the claim recites a judicial exception. The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, manipulation, and update of flight information records, which is a method of concepts performed in the human mind (including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of access, manipulation, and update of flight information records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing flight information records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of access, manipulation, and update of flight information records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. 
With regard to the 101 rejection, Applicants disagree with Examiner’s rejection.  Applicants argue that the claimed invention is very analogous to Example 35 of the eligibility examples, and like claim 35, the claimed invention also includes steps that operates in a non-conventional and non-generic way to ensure that the system provides more than conventional forecasting and opening of fare classes by analyzing fare classes in a very non-conventional and non-generic way through determining how many bookings in the higher fare class would have been taken if the lower fare class was closed, and  also determining which fare classes have demand that is obscured.  However, Examiner respectfully disagrees.  Determining how many bookings in the higher fare class would have been taken if the lower fare class was closed, amounts to no more than data analysis.  Determining which fare classes have demand that is obscured also amounts to no more than data analysis.  Both of these data analysis steps, which are mental steps, are carried out by a processor.  Examiner therefore concludes that the steps of the claims amount to no more than mental steps automated by a general purpose computer.

Applicant also mentions Example 39 which was determined to be eligible and did not include a judicial exception because the claim did not recite any mathematical relationships, formulas or specific calculations, and in particular, the elements may be based on mathematical concepts, but the mathematical concepts are not recited in the claims, and the claim does not recite a mental process because the steps are not practically performed in the human mind.  Applicant compares the current claims to Example 39 and states that they are eligible for similar reasons, that the claimed invention similarly does not recite ANY mathematical relationships, formulas or specific calculations, and that the use of the algorithms in the claimed invention for determining obscured demand, unobscured demand and unobscured demand forecasts cannot be considered organizing human activity, mitigating risk or a mental process practically performed in the mind.  However, Examiner respectfully disagrees.  The claims as recited discloses mental processes.  As explained above in the preceding paragraph, the claims as recited merely disclose mental steps automated by a general purpose computer.

In addition, Applicant argues that the claimed invention is integrated into a practical application, and in particular, the claimed invention includes the practical application of forecasting unobscured demand and opening an additional fare class to compensate for such demand. However, Examiner respectfully disagrees.  Opening an additional fare class to compensate for such demand is a mental process via data update/manipulation.  This data update/manipulation by way of opening an additional fare class is carried out by a processor.  Examiner therefore concludes that the steps of the claims amount to no more than mental steps automated by a general purpose computer.
Applicant’s arguments, see arguments/remarks, filed 10/29/21, with respect to the 103 rejection have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-20 has been withdrawn. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 8, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628